DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 
Response to Amendment
	Applicant’s amendment of 12/28/20 does not render the application allowable.
Remarks
	Applicant has amended claims 16, 21, 32. Claims 26 28-30 remain withdrawn as per a previous restriction requirement.  Claims 16-25 31-32 are considered on their merits below.
Status of Objections and Rejections
	The objection of claim 32 under 112 is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claim 16-25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garreau-Iles (US 20130153008, cited in IDS).
As to claim 16 and 17, Garreau is directed to a PV module (Figure 3) comprising:
	A transparent first layer forming a front face of the PV module configured to receive a light flux (1+2); 
	A plurality of PV cells arranged side by side and connected together electrically (3a-g); 
	Encapsulation material (4) adjacent the PV cells to provide encapsulation (see Figure 3); 

	Wherein the transparent first layer includes a transparent polymer (paragraph 0041) and plural plates independent from one another (2a-h), each plate opposite a cell (3a-h), such that the transparent first layer forms a discontinuous front face for the PV module (Figure 3 shows a discontinuous face at top of 2), wherein a first side of the transparent first layer is in contact with an outside of the PV module (2 is in contact with 1, 1 is adjacent to atmosphere) and a second side is in contact with the encapsulating assembly (4); and
 	Wherein the rigidity of the encapsulation is defined by Young’s modulus being greater than or equal to 75MPa at ambient temperature and thickness 0.4-1mm (see paragraph 0058 which teaches 1-200MPa and thickness range taught to overlap instant range; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	The prior art fails to explicitly teach an additional encapsulation layer such that a top layer and bottom layer of encapsulating material sandwiches the PV cells.
	However, a skilled artisan reading the reference (specifically paragraph 0077 working examples) would readily recognize that the reference is open to the use of additional encapsulation/protection layers and the use of such would increase weatherability and rigidity of the overall device, as desired.  Thus, the selection and addition of such a layer is well within purview of a skilled artisan with a reasonable expectation of success.  Further, if this is not taken, it is within purview of a skilled artisan to consider an encapsulating layer as a plurality of sublayers, one of which sublayers would render the instant limitation obvious.
	The prior art teaches the structural limitations of the claims but fails to teach the plural plates (2a-2h) forming an outermost side of the PV module.  However, the reference teaches the modification to the area of 2 as a benefit to the overall device.  A skilled artisan would readily appreciate that 
	Regarding claim 18, the prior art teaches the second layer forming the rear face of the module comprising a polymer material (back sheet, 5; paragraph 0063).
	Regarding claim 19, the reference teaches the second layer including a composite material (paragraph 0063 teaches a glass fiber reinforced polymer).
	Regarding claim 20, the prior art teaches the rigidity of the second layer (5) corresponding to a Young’s modulus (necessarily true).  The reference teaches layer 5 can be selected from any appropriate material for a desired rigidity.  Therefore, it would have been within purview of a skilled artisan to select an appropriate material and thickness to achieve a desired rigidity for the layer itself with a reasonable expectation of success (see KSR rationales).
	Regarding claim 21, the reference is silent as to the spacing between adjacent cells.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from 
	Regarding claims 22-24, the prior art fails to teach an intermediate layer located between the transparent front layer and the encapsulating assembly wherein the intermediate layer comprises a polymer with a specified Youngs modulus.  However, as detailed above, the reference is open to the use of additional layered materials (see working examples, eg).  The selection of an appropriate intermediate layer to achieve a desired final product having specified thickness and connect ability between layers is well within purview of a skilled artisan knowledged in the lamination art.
	Regarding claim 25, the prior art teaches the first layer having a thickness of 50-4000 microns (paragraph 0038) plus 200-1000 microns (paragraph 0045) for a total thickness range of 250-5000 micron which overlaps the instant range of greater than or equal to 0.1mm.
	Regarding claim 31, the prior art teaches each of the top layer of encapsulation material and bottom layer of encapsulation material is formed by an ionomer (paragraph 0009 and 0048).
	Regarding claim 32, the prior art teaches the layers as disclosed being chemically incompatible insomuch as they are shown and formed as distinct discrete layers that have finite interfaces.
Response to Arguments
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive. The Examiner notes that while the prior art relied upon is the same the substance of the rejection is different.  The removal of the front sheet is not required in the newly presented rejection (necessitated by Applicant’s amendments).  The reference will maintain its required transparency and form factor while also allowing for additional flexibility and minimized material costs. (pages 3-5).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726